  Case 1:19-cv-05400-RPK-JO Document 10 Filed 02/06/20 Page 1 of 3 PageID #: 60



       NIXON                                              NIXON PEABODY LLP
                                                          ATTORNEYS AT LAW
                                                                              Christopher M. Mason
                                                                              Partner
                                                                              T 212-940-3017

xiiits PEABODY                                            NIXONPEABODY.COM
                                                          @NIXONPEABODYLLP
                                                                              cmason a nixonpeabody.com

                                                                              Tower 46
                                                                              55 West 46th Street
                                                                              New York, NY 10036-4120
                                                                              212-940-3000




  February 6, 2020

  BY ECF AND MAIL

  Honorable Kiyo A. Matsumoto
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Venus v. Ecoco, Inc., No. 19-cv-05400-KAM-JO

  Dear Judge Matsumoto:

  We represent Defendant Ecoco, Inc. ("Ecoco"). We write pursuant to Rule IV.B.1 of Your
  Honor's Chambers Practices for a pre-motion conference or permission to move. We propose
  to make a motion pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

  Plaintiff lives in New York and purchased one jar of an Ecoco hair gel product here. Complaint
  ¶ 17. She does not allege she has ever purchased or used any of the other seven Ecoco products
  named in the Complaint, much less the unspecified number of other items she includes with
  those seven as the "Products" about which she is suing. Complaint ¶ 1.

  According to Plaintiff, the $1.99 price she paid for the one particular Product she bought was a
  "premium" price. Complaint ¶ 17; see also Complaint ¶ 33. She alleges no facts (such as the
  price of competing products) that would make this plausible or anything more than speculation.
  See, e.g., Ashcroft v. lqbal, 556 U.S. 662, 678 (2009). Whatever its price, however, she claims
  that the item she bought, used the way she used it, left flakes in her hair despite the phrase "No
  Flake, No Tack, Anti-Itch" in small type at the bottom of the front of the jar (words she says she
  read and that were the cause of her purchase). Complaint In 17, 20.

  Plaintiff does not allege that what she read was the cause of the purchases at issue other than her
  own. At most, she alleges in her last cause of action, for common law fraud, that others relied
  on those same words at the bottom of the front of the jar of some of the Products. See
  Complaint ¶¶ 74-75 & Ex 1 at 1-6, 8-9; cf. Complaint Ex. 1 at 7 (not on front of jar). She
  argues that "No Flake" was misleading because she experienced flaking, because a principal
  ingredient of the Products could flake, and because others "would expect the ingredients to be
  such as to minimize, not maximize, flaking . . . ." Complaint In 20, 22-23, 25, 27. To support

   4817-8631-4163 8
Case 1:19-cv-05400-RPK-JO Document 10 Filed 02/06/20 Page 2 of 3 PageID #: 61




                                                                                      NIXON PEABODY LLP
Honorable Kiyo A. Matsumoto                                                           ATTORNEYS AT LAW
February 6, 2020
Page 2                                                                                NIXONPEABODY.COM
                                                                                      @NIXONPEABODYLLP



her theory, Plaintiff cites her own one-time experience and seven on-line reviews of three
Products (including the one she purchased), five of them negative and two of them positive.
Complaint (111 20-21. She does not allege where those purchases occurred.

Ecoco's motion to dismiss Plaintiff's three class action claims based on these allegations would
include multiple grounds. First, Plaintiff lacks standing to assert claims under the New York
General Business Law (the "GBL") for consumers in other states. Second, Plaintiff lacks
standing to assert claims under consumer protection laws of states where she does not live.
Third, Plaintiff lacks standing to seek an injunction with respect to Products she does not claim
she will purchase in the future. Fourth, as to consumers in New York, Plaintiff has not alleged
facts sufficient to support a claim under the GBL. Finally, Plaintiff cannot prosecute a claim of
common law fraud on behalf of any class under any state's law.

Dismissal is proper "for lack of subject matter jurisdiction under Rule 12(b)(1) when the district
court lacks the statutory or constitutional power to adjudicate" a claim or case. Makarova v.
United States, 201 F.3d 110, 113 (2d Cir. 2000). The Court lacks the power in this case to
apply GBL Sections 349 and 350 to purchasers outside New York. See, e.g., Goshen v. Mutual
Life Ins. Co. of N.Y., 98 N.Y.2d 314, 325, 774 N.E.2d 1190, 1196, 746 N.Y.S.2d 858, 864
(2002); 4 K & D Corp. v. Concierge Auctions, LLC, 2 F.Supp.3d 525, 547 (S.D.N.Y. 2014).

The Court also lacks the power in this case to apply the consumer protection laws of other
states, see Complaint ¶ 12, to purchasers anywhere because Plaintiff herself does not live, and
made no purchases, outside New York. As the court held in In re HSBC Bank, USA, N.A., a
plaintiff in a putative class action "may only assert a state claim if a named plaintiff resides in,
does business in, or has some other connection to that state." 1 F.Supp.3d 34, 49 (E.D.N.Y.
2014) (citations omitted); accord, e.g., In re Fyre Festival Litig., 399 F.Supp.3d 203, 223
(S.D.N.Y. 2019). See also, e.g., Derbaremdiker v. Applebee 's Int 'l, Inc., No 12-cv-01058-
KAM, 2012 WL 4482057, at *9 n.9 (E.D.N.Y. Sept. 26, 2012).

The Court further lacks the power in this case to enjoin future sales by Ecoco because Plaintiff
does not allege that she would ever buy one of its Products again or that she is otherwise at risk
of future injury from Ecoco. See, e.g., Nicosia v. Amazon, 834 F.3d 220, 239 (2d Cir. 2016);
Kommer v. Bayer Consumer Health, 710 F. App'x 43, 44 (2d Cir. 2018). Because Plaintiff
lacks standing to seek injunctive relief for herself, she lacks standing to do so for any class as
well. See e.g., Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26, 40 n.20 (1976).

Thus, the Court should dismiss for lack of standing all of Plaintiff's claims for purchases
outside New York and for an injunction. As to the remainder of Plaintiff's claims—under the
GBL as to New York purchasers of Products and under the New York common law of fraud--
Plaintiff has not alleged facts sufficient to permit those claims to go forward as pleaded.

While GBL "Section 349 'does not require proof of justifiable reliance, a plaintiff seeking
compensatory damages must show that the defendant engaged in a material deceptive act or
Case 1:19-cv-05400-RPK-JO Document 10 Filed 02/06/20 Page 3 of 3 PageID #: 62




                                                                                  NIXON PEABODY LIP
Honorable Kiyo A. Matsumoto                                                       ATTORNEYS AT LAW
February 6, 2020
Page 3                                                                            NIXONPEABODY.COM
                                                                                  @NIXONPEABODYLLP



practice that caused . . . harm' separate from the deception itself. Derbaremdiker, 2012 WL
4482057, at *7 (citation omitted). What Plaintiff does instead is "set[] forth deception as both
act and injury", which will not support a claim. Id. (quoting Small v. Lorillard Tobacco Co., 94
N.Y.2d 43, 56, 720 N.E.2d 892, 898, 698 N.Y.S.2d 615, 621 (1999) (dismissing Section 349
claims where plaintiffs sought reimbursement for cigarettes that they alleged they would not
have bought but for the defendants' deceptive practices), and Baron v. Pfizer, Inc., 42 A.D.3d
627, 840 N.Y.S.2d 445, 448 (3d Dep't 2007) (dismissing Section 349 claims for the purchase
price of a drug where plaintiff allegedly "would not have purchased the drug absent defendant's
deceptive practices."); accord, e.g., Dimond v. Darden Restaurants, Inc., No. 13-cv-5244-KPF,
2014 WL 3377105, at *9 (S.D.N.Y. July 9, 2014); cf. Kachocha v. Nestle Purina Petcare Co.,
No. 15-cv-5489-KMK, 2016 WL 4367991, at*1, 2 (S.D.N.Y. Aug. 11, 2016) (cited in
Complaint ¶ 33) (permitting Section 349 claim for "premium" pricing of dog food; complaint
included allegations, such as the seller's leading market share, that could support finding a
premium). See Complaint ¶1117 (claiming injury "up to the purchase price"), 63 (seeking
"monies spent to purchase the Products" because of Ecoco's "deceptive acts and practices"), 72
(seeking "restitution and disgorgement"). See also Complaint ¶ 75.

Finally, as to common law fraud, Plaintiff has no practical ability to prosecute that claim for
others. Reliance is an element of common law fraud and it is well-settled that "individual
questions of reliance" will "predominate over common questions" and preclude certification of
any class for such a claim. Miles v. Merrill Lynch & Co. (In re Initial Public Offering Sec.
Litig.), 471 F.3d 24, 43 (2d Cir. 2006). Plaintiff has pleaded no facts that could change this.
Thus, her claims on behalf of others for common law fraud should be stricken now.

As this indicates, the Court should dismiss or strike under Rules 12(b)(1) and 12(b)(6) all of
Plaintiffs claims except (perhaps, but only perhaps, because Ecoco is reviewing whether that
claim would satisfy Federal Rule of Civil Procedure 9(b)) her individual claim for fraud. We
propose a briefing schedule for this process under which our client's opening brief would be due
on March 13, 2020, Plaintiffs opposition would be due on April 10, 2020, and any reply on
behalf of our client would be due May 1, 2020. We have consulted with Plaintiff's counsel,
who (while disagreeing with our conclusions) does not object to us making a motion and finds
this potential schedule acceptable.

Respectfully,



Christopher M. Mason

cc:     C.K. Lee, Esq.
        Jeffrey A. Meyer, Esq.
